Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record EP 2600561 teaches the claimed limitations of claim 1 however, does not teach at least “said at least one parameter associated with the first detection signal(Smd1) comprises a first instant of time of the pass-through of a first muon (µ1); the detection device being configured to provide a second detection signal (Smd2) representing a second instant of time of the pass-through of a second muon (µ2), delayed with respect to the first muon; and in that the processing device is configured to determine time difference (AT) between the first and the second instant of time and to generate the at least one random number as a function of the time difference;” as recited in claim 1; and at least “a further detection device (1) sensitive to the pass-through of muons (µ) and suitable to provide a further detection signal (Smd), representing a relevant parameter associated with the pass-through of a single muon, and a further processing device (2) configured to receive the further detection signal (Smd) and to generate, as a function of said mathematical rule, a further random number (RNadd); orienting the further detection device (400) so as it is-passed through by a same muon passing through said first detection device (1), and generating the further detection signal simultaneously with the first detection signal(Smd); and providing a random number processing module (301) configured to compare said at least one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182